ORDER

PER CURIAM.
The National Benevolent Association of the Christian Church, Reorganized Debtors d/b/a Disciples Benevolent Services and State of Missouri, ex rel. Chris Roster, Attorney General of Missouri (collectively Plaintiffs) appeal from the grant of summary judgment in favor of Weil, Gotshal & Manges LLP on Plaintiffs’ claim for legal malpractice. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).